This is a petition for a writ of certiorari to remove into this court the record of the proceedings of the Municipal Court of the city of Providence, on the complaint of the State, William H. Ayer; chief of police, complainant, against the petitioner, to the end that the complaint may be quashed. The complaint is for a violation of cap. 48, § 1, of the ordinances of the city of Providence, and charges that the defendant "did revel, quarrel, commit mischief, and otherwise behave in a disorderly manner in one of the public places, highways, and streets in said city, to wit, Smith Street, to the annoyance and disturbance of a portion of the peaceable inhabitants thereof," c.
The defendant was originally tried upon this complaint in the Police Court of Providence, and being adjudged guilty, appealed to the Municipal Court of said Providence, and upon trial therein was also adjudged guilty.
The petitioner contends that the charge in the complaint is not sufficiently certain to apprise him of the nature of the accusation and to constitute a bar to subsequent proceedings. The word "revel" has a precise and definite meaning. One of its definitions is, "to act like a bacchanalian." Webster's Dictionary Unabridged. This is the sense in which it is used in the complaint. *Page 310 
To revel, then, is to behave in a noisy, boisterous manner, like a bacchanalian. We think, therefore, that though it might be necessary in connection with the other charges in the complaint to set forth particularly the circumstances, the word "revel," without more, charges a violation of the ordinance with sufficient certainty, and that the conviction should be sustained and this petition dismissed.
Petition dismissed.